3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final communication in response to communication filed 12/1/21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo [20150180259] in view of Lathrop et al. [9876343].
With respect to claim 1, figure 2 of Yoo discloses a stand-alone operation control system, comprising:  
an upper level circuit breaker [40] connected to a power system [3];
a lower level circuit breaker [30] connected to the upper level circuit breaker;
an AC side of an inverter [13] connected to the lower level circuit breaker;
a battery [14, 20] connected to a DC side of the inverter;

a plurality of switches [switches are necessary to selectively connect power by priority 0056];
a plurality of loads [devices in load 4, 0056]; and
Yoo does not disclose:
a plurality of switches connected in parallel to another end of the electric wire;
a plurality of loads connected to each of the plurality of switches and controller as claimed.
	However, figure 3 of Lathrop et all shows switches in parallel each connected to a load and a controller [2] configured to transmit an open signal to the upper level circuit breaker
and a close signal to the lower level circuit breaker, thereby allowing execution of a stand-
alone operation of supplying power from the battery to the plurality of loads; 
wherein the controller:
continuously receives an SOC correlation value of the battery [power capacity] and supplies power to devices by priority;
transmits an open/close signal of a first pattern to the plurality of switches
during a period in which the stand-alone operation is being executed and the SOC correlation
value is higher than a first set threshold value [power draw or combined power draw of loads stored in memory], thereby electrically connecting two or more loads out of the plurality of loads to the inverter; and
transmits an open/close signal of a second pattern to the plurality of switches during a period in which the stand-alone operation is being executed and the SOC correlation value is equal to or lower than the first set threshold value and higher than a second set threshold value [power draw of another load or combination of loads in memory] lower than the first threshold value, thereby 
	It would have been obvious to one skilled in the art at the time the invention was made to connect the devices of load 4 in Yoo by switches and controller as disclosed in Lathrop et al. since it was a known technique in the art.
	With respect to claim 2, figure 2 of Yoo discloses the stand-alone operation control system according to claim 1, wherein the open/close-signal of the first pattern is transmitted to the plurality of switches, and
two or more loads out of the plurality of loads are electrically connected to the inverter in
order of priority; and
the open/close signal of the second pattern is transmitted to the plurality of switches,
and one or more loads out of the plurality of loads are electrically connected to the inverter in
order of priority.
Response to Arguments
Examiner did not agree to any amendment without specific language in writing.  See Examiner interview summary 11/3/21.  No written proposal was made.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JAGER/
Primary Examiner, Art Unit 2842
12/9/21